EXHIBIT 10.14

 

[afom_ex1014img39.jpg] 



   

 



 

[afom_ex1014img40.jpg] 



   

 



 

[afom_ex1014img41.jpg] 



   

 



 

[afom_ex1014img42.jpg] 



   

 



 

[afom_ex1014img43.jpg] 



   

 



 

[afom_ex1014img44.jpg] 



   

 



 

[afom_ex1014img45.jpg] 



   

 



 

[afom_ex1014img46.jpg] 



   

 



 

[afom_ex1014img47.jpg] 



   

 



 

[afom_ex1014img48.jpg] 



   

 



 

[afom_ex1014img49.jpg] 



   

 



 

[afom_ex1014img50.jpg] 



   

 



 

[afom_ex1014img51.jpg] 



   

 



 

[afom_ex1014img52.jpg] 



   

 



 

[afom_ex1014img53.jpg] 



   

 



 

[afom_ex1014img54.jpg] 



   

 



 

[afom_ex1014img55.jpg] 



   

 



 

[afom_ex1014img56.jpg] 



   

 



 

[afom_ex1014img57.jpg] 



   



 